Third District Court of Appeal
                               State of Florida

                         Opinion filed June 30, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0499
                      Lower Tribunal No. F04-30286
                          ________________


                           Hanoi Hormachea,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.140(b)(1)(D)
from the Circuit Court for Miami-Dade County, Richard Hersch, Judge.

     Hanoi Hormachea, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, HENDON and BOKOR, JJ.

     PER CURIAM.

     Affirmed.